Exhibit 10.12K FIFTH AMENDMENT OF J OHN B EAN T ECHNOLOGIES CORPORATION SAVINGS AND INVESTMENT PLAN (As Amended and Restated, Effective as of January 1, 2012) WHEREAS , John Bean Technologies Corporation (the “Company”) maintains the JBT Corporation Savings and Investment Plan (the “Plan”); WHEREAS , the Company now deems it necessary and desirable to amend the Plan in certain respects; and WHEREAS , this Fifth Amendment shall supersede the provisions of the Plan to the extent those provisions are inconsistent with the provisions of the amendment; NOW, THEREFORE , by virtue of the authority reserved to the Company by Section 12.1 of the Plan, the Plan is hereby amended as follows, effective March 1, 2014, unless specifically stated otherwise: ● Appendix D is hereby amended in its entirety to read as follows: Appendix D List of Airport Services Locations Name of Division Location Effective Date End Date Prevailing Wage Employee (Y/N) Living Wage Employee (Y/N) LAX Terminal 6 (FFT AS LAX PW 50248) January 1, 2011 Y Y Miami-Dade County (FFT AS MIAMI PW 50245) January 1, 2011 Y N Orange County (FFT AS ORANGE CTY PW 50246) January 1, 2011 Y N Long Beach (FFT AS Long Beach PW 50247) January 1, 2011 Y N LAX Delta (FFT AS LAX DELTA LP 50249) March 1, 2011 N N Cincinnati (FFT AS CINCINNATI LP 50250) June 1, 2011 N N LAX Terminal 2 (FFT AS LAX2 LP 50251) September 1, 2011 N N Houston Train (FFT AS HAS TRAIN LP 50253) September 1, 2011 N N Chicago O’Hare (FFT AS CHI ORD LP 50252) October 1, 2011 N N Dallas-Fort Worth (FFT AS Dallas Terminal E 50228) January 1, 2012 N N Rhode Island (FFT AS RHODE ISLAND LP 50254) July 1, 2012 N N Ontario Terminals 2 and 4 (FFT AS ONTARIO T2 T4 LP 50255) July 1, 2013 N N Salt Lake City Baggage System (FFT AS SLC BAG SYSTEM LP 50256) July 1, 2013 N N Greensboro NC Ground Support (FFT AS GSO GRND SUPPT LP 50257) November 1, 2013 N N Houston Airport System (FFT AS HAS 50237) January 1, 2014 N N Phoenix Baggage Handling System (FFT AS PHX BHS LP 50258) March 1, 2014 N N IN WITNESS WHEREOF , the Company has caused this amendment to be executed by a duly authorized representative this 1st day of March, 2014. JOHN BEAN TECHNOLOGIES CORPORATION By: /s/ Mark Montague Mark Montague Its: Executive Vice President, Human Resources
